Opinion by
Walker, R. S., P. J.
-■§ 1206.- Consideration; compromise of dispute a sufficient. Appellee Dicks sold appellants-a Stock'of cattle-for $11,585. -■ After getting the-cattle, appellants- refused-*688to pay the full amount of the purchase money, alleging that the cattle received were inferior to those that were to be furnished them under the contract. They proposed to pay appellee $11,000 in full satisfaction of the purchase money, and to avoid delay and litigation appellee accepted the payment, and brought this suit to recover the balance of purchase money, $535. Appellee recovered judgment for the full amount of his demand. Held: A compromise between parties of matters in dispute between them is a valid consideration to support an agreement based upon it, and one which is highly favored by the law. [1 Pars, on Con. 303; 1 Watts, 216; Addison, 56; 2 Penn. 531.] The agreement in this case was with reference to the adjustment of a disputed debt, and w'as therefore upon sufficient consideration. It was not merely the payment of a portion of the purchase money due upon a promise of the payee to. release the balance, where there was no dispute as to what was due, but it was the payment of money in full satisfaction of a disputed claim. In the one case the promise would be without consideration, but in the other upon sufficient consideration. [2. Daniel’s Neg. Inst. § 1289.] The defense set up in this suit was a valid one, and should have prevailed.
November 2, 1881.
Reversed and remanded.